Hill, C. J.
There is no approval of the brief of evidence by the trial court. The agreement of counsel to the brief of evidence does not dispense with the necessity for such approval. The judgment must, therefore, be af*142firmed, as the only question presented to this court in the brief of plaintiff in error depends upon a consideration of the evidence.
Breach of guaranty; from city court of Atlanta — Judge Reid. April 12, 1909.
Submitted July 19,
Decided December 10, 1909.
Mayson & Hill, for plaintiff in error.
Candlers, Thomson & Kirsch, R. L. D. McAllister, contra.

Judgment affirmed.